Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is the second Office Action on the merits of application no. 16/633,069 filed 1/22/20. Claims 1-20 are pending. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to show or render obvious wherein a respective spring element designed as a wire bending spring is mounted on the inner ring to spring-load both rollers of the respective pair of rollers at least against the outer ring in combination with the remaining limitations of claim 1.
Regarding claim 11, the prior art of record fails to show or render obvious wherein each wire bending spring has an annular spring section and two spring arms, wherein the annular spring section joins the two spring arms together in an elastic and flexible way in combination with the remaining limitations of claim 11.
Regarding claim 19, the prior art of record fails to show or render obvious wherein the two wire bending springs are mounted axially between the inner ring and a cover disk for at least axially fixing the two wire bending springs on the inner ring in combination with the remaining limitations of claim 19. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments filed 2/25/21 with respect to claims 1-20 have been fully considered and are persuasive. The rejection of claims 1-20 under 35 U.S.C. 112b has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN LE whose telephone number is (571)270-3122.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN LE/Primary Examiner, Art Unit 3659